Citation Nr: 1646838	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary depressive disorder, not otherwise specified.
 
2.  Entitlement to service connection for a disability of the bilateral upper extremities, to include as secondary to service-connected chronic cervical strain.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

This Veteran served on active duty from August 2001 to May 2005.

These matters come to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 30 percent for PTSD with secondary depressive disorder, entitlement to service connection for a disability of the bilateral upper extremities, and entitlement to a TDIU.  These issues were previously remanded by the Board in January 2014.  Unfortunately, the Board finds that another remand is necessary before these issues can be adjudicated on the merits.  

The Board's January 2014 Remand directed the AOJ to provide the Veteran with additional VA medical examinations.  Specifically, the AOJ was directed to schedule the Veteran for a VA peripheral nerves examination to determine the likely nature and etiology of any disabilities of the bilateral upper extremities diagnosed during the period on appeal, from August 2008 to the present.  The AOJ was further directed to schedule the Veteran for a VA psychiatric examination (by a different VA examiner than the ones who conducted his July 2010 and December 2010 examinations) to determine the current severity of his service-connected PTSD with depressive disorder, and to provide an opinion as to whether it was at least as likely as not that the Veteran's service-connected disabilities, alone or in combination, prevented him from securing or following a substantially gainful occupation.

Pursuant to the Board's Remand, in June 2014 correspondence sent to the Veteran's address in Whitman, West Virginia, the RO notified the Veteran that it had asked the VA medical facility in Huntington, West Virginia, to perform a disability evaluation in connection with his claim; however, a July 2014 note indicated that the Veteran's VA peripheral nerves examination scheduled for June 30, 2014, was cancelled due to the Veteran's failure to report.  In July 2014, the RO again sent correspondence to the Veteran's address in Whitman, West Virginia, notifying him that it had asked the VA medical facility in Huntington, West Virginia, to perform a disability evaluation in connection with his claim; however, the scheduled VA peripheral nerves examination and PTSD examination were cancelled in July 2014 because the VA Medical Center was unable to contact the Veteran via either telephone or mail.  Subsequent correspondence sent to the Veteran's Whitman, West Virginia, address was returned as undeliverable.  

In a January 2016 supplemental statement of the case, the RO continued to deny the Veteran's claims on the basis that he failed to report for the scheduled VA examinations and did not show good cause in his failure to do so.

However, in correspondence dated in March 2016, the RO requested the Veteran's new address from his financial institution.  In a response received by VA later that month, the financial institution provided the Veteran's new address in Man, West Virginia.  Subsequent VA correspondence sent to the Veteran's Man, West Virginia, address was delivered and acknowledged by the Veteran.  Significantly, however, the record does not indicate that additional attempts to schedule the Veteran for the VA examinations requested in the Board's January 2014 Remand were ever made.  

A remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.   Here, a review of the record suggests that the Veteran was never notified of the VA examinations scheduled in 2014, as the correspondences notifying him of the scheduled examinations were mailed to his old address in Whitman, West Virginia.  The VA Medical Center conceded that it had been unable to contact the Veteran via either telephone or mail regarding his scheduled examinations.  Consequently, the Board finds that, in order to comply with the prior remand requirements and in the interest of fairness and due process, another remand is required in order to further develop the Veteran's claims by scheduling him for the examinations requested in the prior remand.  A notice of the examinations must be provided to the Veteran at his current address of record in Man, West Virginia.  A copy of the correspondence notifying the Veteran of the date and time of the examinations should also be provided to the Veteran's representative and must be included in the claims file.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA peripheral nerves examination.  All indicated tests and studies should be performed.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination.  The examiner should diagnose any disabilities of the Veteran's bilateral upper extremities, as well as address all diagnoses of the bilateral upper extremities rendered during the period on appeal, from August 2008 to the present. 

With respect to each disability of the bilateral upper extremities, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed neurological impairment of the upper extremities began in service, was caused by service, or is otherwise related to service.  In answering this, the examiner must address the likelihood that the Veteran's documented in-service symptomatology of the upper extremities were manifestations of his currently-diagnosed disability(ies).  

If not, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed neurological impairment of the upper extremities is aggravated by the Veteran's service-connected cervical strain?  Aggravation is defined as a permanent worsening beyond the natural progression of the disease. 

The examiner is asked to consider, and comment where necessary, on the following: complaints of left shoulder pain which radiated down the left arm as well as a burning sensation when lifting weight, diagnosed as muscle strain, in February 2002; cold sensation in the bilateral upper extremities upon overhead lifting and pushups in March 2002; complaints of experiencing neck pain for three weeks after turning his neck while driving and hearing a "popping" sound accompanied by sharp pain in July 2004; constant, dull right lower neck pain which radiated down the right side of his upper back in July 2004; neck pain which radiated down to his thoracic spine as well as his right shoulder in August 2004; complaints of chronic right arm and neck pain for 10 weeks, with MRI revealing C6/7 minor annular bulge as well as partial desiccation of C2/3 through C6/7, one of the findings of degenerative disc disease, in September 2004; and chronic neck pain for two years that usually radiated into his right upper extremity but began radiating into his left shoulder area within the previous two weeks, as documented in the November 2005 VA examination report.

A complete rationale must be provided for any opinion offered.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a different VA examiner than the ones who conducted his July 2010 and December 2010 examinations to determine the current severity of his service-connected PTSD with depressive disorder.  The claims file, and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of his current psychiatric symptomatology.  These tests should include validity testing of the Veteran's responses.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  The examiner is asked to address the functional effect that the Veteran's service connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effect, the examiner should consider the Veteran's educational and occupational history, but must not consider the Veterans age or any non-service connected disabilities.

A complete rationale for any opinion expressed should be provided.  

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Then, readjudicate the issues remaining on appeal, including entitlement to a TDIU.  If any benefit on appeal remains denied, then provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

